DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
	This communication is in response to application filed 3/30/20.  It is noted that application is a continuation of application 14/472,549 filed 8/29/14 (now abandoned) and claims benefit to 61/872,333 filed 8/30/13.  Claims 1-15 are pending.  


Information Disclosure Statement
	Information disclosure statements dated 8/4/20 and 8/12/20 have been acknowledged and considered.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

2019 Revised Patent Eligibility Guidance (PEG): Step 1:

Claims 1-5 and 10-15 are drawn to a system for monitoring and managing remote compliance with an infusion regiment, which is within the four statutory categories (i.e. machine).    Claims 6-9 are drawn to a method for monitoring and managing remote compliance with an infusion regiment, which is within the four statutory categories (i.e. process).   

2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.

Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
A system for monitoring and managing remote compliance with an infusion regimen, comprising:  5
a controller having a processor and database that are connected to an electronic network;
 a patient record stored in the database having a prescribed infusion regimen;
 an infusion pump located remotely to the controller and 10connected to an electronic device that transmits infusion event data via the electronic network to the controller where the transmitted data is stored and compared to the prescribed infusion regimen.


	The limitations of transmitting infusion data to the controller where the data is stored and compared to the prescribed infusion regimen as drafted and detailed above, are steps that, under its broadest reasonable interpretation, recites steps for organizing human interactions.  The claimed invention is directed to transmitting compliance data and tracking compliance when compared to prescribed data. This is a concept relating to tracking or organizing information.  Tracking or organizing information or filtering content has been found to be an abstract idea and a method of organizing human behavior.  See MPEP 2106.04(a)(2)(II)(D).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          This is a method of organizing patient data thus falling into one category of abstract idea. That is other than reciting a processor and an electronic network language, nothing in the claim element precludes the steps from describing concepts related to receiving and organizing patient data to generate a report.  If a claim limitation, under its broadest reasonable interpretation, covers concepts related to interpersonal and intrapersonal activities then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  (see 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019).  Accordingly, the claim recites an abstract idea.

Independent claims 6 and 10 recite similar limitations and are also directed to an abstract idea for the same reasons.  Accordingly, the independents claim describes at least one abstract idea.
 
Furthermore, dependent claims 13 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 

2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system for monitoring and managing remote compliance with an infusion regimen, comprising:  5
a controller having a processor and database that are connected to an electronic network;
 a patient record stored in the database having a prescribed infusion regimen;
 an infusion pump located remotely to the controller and 10connected to an electronic device that transmits infusion event data via the electronic network to the controller where the transmitted data is stored and compared to the prescribed infusion regimen.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
The additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
add insignificant extrasolution activity to the abstract idea
 a patient record stored in the database having a prescribed infusion regimen amounts to mere data gathering
amount to mere instructions to apply an exception 
the recitations performing the functions by the controller, processor, database, electronic network amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see pg. 4 of the present Specification, see MPEP 2106.05(f)
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of an electronic device and infusion pump merely limits the abstract idea the environment of a computer, see MPEP 2106.05(h))
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).
For these reasons, representative independent claim 1 and analogous independent claims 6 and 10 do not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:

Claims 3-5, 8-9: These claims recite limitations related to the database and transmitting notifications which therefore merely represent insignificant extra-solution (data gathering and output) activity (see MPEP § 2106.05(g)).

Claims 2, 7, 11, 12, 14 and 15 recite limitations which thus amount to mere instructions to apply an exception by invoking the computer as a tool OR reciting the idea of a solution (i.e. claim fails to recite details of how a solution to a problem is accomplished) or outcome (see MPEP § 2106.05(f)).
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, the independent Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally linking the abstract idea to a particular technological environment or field of use and the same analysis applies with regards to whether they amount to “significantly more.”  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
Specifically, for the step of storing the prescribed regimen in a patient record that was considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. 
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP § 2106.05(g) and MPEP 2106.05(d)(II),:
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites the storing of a record in a database.  
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing a record in a database. 

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-15 are ineligible under 35 USC §101.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation "controller” recited in claim 10 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “controller” coupled with functional language "receives”; “compares” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 10-15 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A review of the specification does not appear to show corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, and 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


As per claim 2, it is unclear as to what structure is implied to the system by the recited action.  Clarification is requested.  

Independent claim 6 teaches: comparing the transmitted infusion event data with the prescribed infusion regimen and transmitting a notification to a monitoring caregiver based upon the comparison.  It is unclear as to who or what is doing the comparing and transmitting steps.  Examiner will interpret the controller as performing these functions but clarification is needed.  Claims 7-9 incorporate the deficiencies of the independent claim from which they depend upon.  

Claim element “controller” recited in claim 10 is a limitation that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. The claim teaches the controller having a processing unit, database and a display but it is unclear which of those features receive and compare the data.  Claims 11-15 incorporate the deficiencies of claim 10.  
 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c)	State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 13 is unclear for reciting “the controller on the infusion pump.”  It is unclear if the controller on the infusion pump is the same controller as recited in independent claim 10 due to the antecedent base or if the controller recited in claim 13 is a separate controller.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 6, 7, 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsoukalis (2012/0016295).

As per claim 1, Tsoukalis discloses a system for monitoring and managing remote compliance with an infusion regimen comprising: 
a controller having a processor (the server 2, is also connected via the internet to a point of remote therapy 4 where a computer 41 is located, para. 0082; server 2 comprises a processor and control unit connected to the point of care 1 and remote therapy as shown in fig. 1) and database that are connected to an electronic network (remote from the point of care 1 is provided a server... communicates with the point of care 1 via the internet, the server 2 includes at least one database for storing several data which a relevant for the infusion process, para. 0080); 
a patient record stored in the database having a prescribed infusion regimen (the server includes at least one database for storing data regarding therapy, administration of the pharmaceutical substances, configuration,therapy infusion system user interface for all devices, pharmaceutical substances per therapy, user questions per therapy, protocol enabling options and limits for remote infusion adjustment per kind of therapy, alarm and alarm enabling configuration, safety check configuration, pharmaceutical substance, preparation description, infusion progress and events or actions, and means for transferring least a part of said data to said control means, para. 0092);
 	an infusion pump located remotely to the controller (fig. 1 shows pump located remotely from server 2) and connected to an electronic device that transmits infusion event data via the electronic network controller where the transmitted data is stored and compared to the prescribed infusion regimen (the handheld communicator 16 ii a local area network interface for a wireless connection with a pump 12 via a local area network, para. 0079; in the server the infusion parameters stored therein are compared with the infusion parameters sent back from the pump in order to verify whether or not an has occurred during the transmission process, and, if it is found that no error has occurred during the process, the server sends an acknowledgment to the pump, para. 0109).

As per claim 2, Tsoukalis discloses the system as shown in claim 1 above, and further discloses a notification that is transmitted to at  least one of a supportive caregiver, a monitoring nurse, or a technician when the transmitted infusion event data is not within predetermined compliance requirements (server web pages can be used by the hospital service or a home-care provider and include data about patients treated and nurse personnel organized in groups, so, the nurse 15 who is in charge of the patient 11 will receive vie telecommunication a message, in particular an SMS, describing a problem encountered with the pump 12 or the treatment, para. 0097).  

As per claim 3, Tsoukalis discloses the system as shown in claim 1 above, and further discloses wherein the electronic device database that stores the infusion event data (the user interface sends infusion parameters to the server which stores them in a dal wherein said infusion parameters are also buffered in the user interface, para. 103).

As per claim 4, Tsoukalis discloses the system as shown in claim 1 above, and further discloses wherein the database include outcome information that is linked to therapeutic approaches (the server 2 includes at least one database for storing data regarding therapy, administration of the pharmaceutical substances, configuration of therapy infusion system user interface for all devices, pharmaceutical substances per therapy, user questions per therapy, protocols and enabling options and limits for remote infusion adjustment per kind of therapy, alarm and alarm enabling configuration, safety check configuration, pharmaceutical substance, preparation description, infusion progress and events or actions, and means for transferring at least a part of said data to said control means, preferably along with at least one pass code, para. 0092).

As per claim 6, Tsoukalis discloses a method of monitoring and managing remote compliance with an infusion regimen comprising the steps of: 
Prescribing a remote infusion regimen; storing the prescribed remote infusion regimen in a patient record of database of a controller having a processing unit and a display (the user interface sends infusion parameters to the server which stores them in a database, wherein said infusion parameters are also buffered in the user interface, para. 0103; server 2 comprises a processor and control unit connected to the point of care 1 and remote therapy 4 as shown in fig. 1); 
capturing data on a remote electronic dev an infusion event for a patient using an infusion pump (the server retrieves said infusion parameters from its database and sends them back to the user interface, para. 104); 
transmitting and then storing the captured infusion event data to the database of the controller via an electronic network (in particular, the data of the pump 12 automatically appear on a computer or a tablet personal computer of the physician, nurse and/or other attending staff, which enters the local network connected with the pump infusion system with a password exchange according to the safe network practice, and can be stored on the computer for further processing, para. 0098); 
comparing transmitted infusion event data with the prescribed infusion regimen (in the user interface the infusion parameters buffered therein a compared with the infusion parameters sent back from the server in order to verify whether or not an error has occurred during the transmission process, para. 105); 
and transmitting a notification to a monitoring caregiver based upon the comparison (server web pages can be used by the hospital service or a home-care provider and include data about patients treated and nurse personnel organized groups, so, the nurse 15 who is in charge of the patient 11 will receive via telecommunication a message, in particular an SMS, describing a problem encountered with the pump 12 or the treatment, para. 0097).

As per claim 7, Tsoukalis discloses the method as shown in claim 6 above, and further discloses the step of transmitting a notification to a supportive caregiver from the controller via the electronic network when the transmitted infusion data is not compliant with the prescribed infusion regimen (server web pages can be used by the hospital service or a home-care provider and include data about patients treated and nurse personnel organized in groups, so, the nurse 15 who is in charge of the patient 11 will receive via telecommunication a message, in particular an SMS, describing a problem encountered with the pump 12 or the treatment, para. 0097)

As per claim 9, Tsoukalis discloses the method as shown in claim 6 above, and further discloses wherein the captured infusion data is stored in a database on the electronic device of the supportive caregiver (in particular, the data of the pump 12 automatically appear on a computer or a tablet personal computer of the physician, nurse and/or other attending staff, para. 0098).

As per claim 10, Tsoukalis discloses a system for monitoring and managing remote compliance with an infusion regimen (title; abstract), comprising: 
an infusion pump having a processor and a database wherein the database includes a prescribed infusion rec and stores infusion event data (fig. 1 shows pump 12; the server 2, is also connected via the internet to a point of remote therapy 4 where a computer 41 is located, para. 0082; server 2 comprises a processor and control unit connected to the point of care 1 and remote therapy 4 as shown in fig. 1; remote from the point of care 1 is provided a server 2 which communicates with the point of care 1 via the internet server 2 includes at least one database for storing several data which are relevant for the infusion process, para. 0080; in the server infusion parameters stored therein are compared with the infusion parameters sent back from the pump in order to verify whether or error has occurred during the transmission process, and, if it is found that no error has occurred during the process, the server send acknowledgment to the pump, para. 0109); 
an electronic device disposed within an infusion pump and connected to an electronic network (further, in any unit of the system which unit is operated by a user, a user interface may be implemented as a hardware and/or software component, preferably, the user interface consists of a visual program running on a display of such unit, in the embodiment according to fig. 1, the pump 12 include such user interface as a visual program running on their display, para. 0083); 
a controller having a processing unit, a database, and a display that receives infusion event data from the electronic device via the electronic network and compares transmitted event data with the prescribed infusion regimen to determine compliance (the server 2, is also connected via the internet point of remote therapy 4 where a computer 41 is located, para. 0082; server 2 comprises a processor and control unit connected to point of care 1 and remote therapy 4 as shown in fig. 1; remote from the point of care 1 is provided a server 2 which communicates' the point of care 1 via the internet, the server 2 includes at least one database for storing several data which are relevant for the infusion process, para. 0080; in the server the infusion parameters stored therein are compared with the infusion parameters sent back from pump in order to verify whether or not an error has occurred during the transmission process, and, if it is found that no error has occurred during the process, the server sends an acknowledgment to the pump, para. 0109).

As per claim 11, Tsoukalis discloses the system as shown in claim 10 above, and further discloses wherein the controller provides a notification to a monitoring caregiver when the infusion event data is not in compliance (server web pages can be used by the hospi1 service or a home-care provider and include data about patients treated and nurse personnel organized in groups, so, the nurse 15 in charge of the patient 11 will receive via telecommunication a message, in particular an SMS, describing a problem encountered w pump 12 or the treatment, para. 0097).

As per claim 12, Tsoukalis discloses the system as shown in claim 10 above, and further discloses wherein the infusion pump provides a code to a patient on completion of an infusion event which the patient provides to a monitoring caregiver following a successful infusion event (during the therapy or infusion, by pressing the distress button 121 or arising a sensor alarm, questions are sent to the patient then the answers are received, and according to said answers a correction of the infusion is carried out by means of an automatic control or by a remote action of the physician 42 at the point of remote therapy 4, para. 0101).

As per claim 13, Tsoukalis discloses the system as shown in claim 10 above, and further discloses wherein the controller on the infusion pump compares infusion event data with predetermined anticipated data to determine compliance (in the server the infusion parameters stored therein are compared with the infusion parameters sent back from the pump in order to verify whether or not an error has occurred during the transmission process, and, if it is found that no error has occurred during the process, the server sends an acknowledgment to the pump, para, 0109).

As per claim 14, Tsoukalis discloses the system as shown in claim 10 above, and further discloses having a pharmacy system interface to capture orders (fig. 1 shows pharmacy 3 interfaces to capture orders).

As per claim 15, Tsoukalis discloses the system as shown in claim 10 above, and further discloses wherein the monitoring caregiver display provides on-screen triage of multiple remote infusion activity (from a list of patients, the attending staff can watch the infusion therapy progress of each patient in real time over the internet, with alarms popping up in such list., para. 0031).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tsoukalis (2012/0016295) in view of Wilkes et al. (2003/0140929).  

As per claim 5, Tsoukalis discloses the system as shown in claim 1 above, but lacks the teaching of wherein transmission of infusion event data is linked to a billing system to ensure charge capture.  However this is old and well known in the art as evidenced by Wilkes.  Wilkes is in the field of infusion therapy bar coding system and method (title; abstract) and teaches wherein transmission of infusion data is linked to a billing system to ensure charge capture (accounting for the inventory used to prepare the infusion order and billing patient for the infusion order-inventory and billing 518, para. 0076).  It would have been obvious to one having ordinary skill in the art at the time of the invention to use the transmission of infusion event linked to a billing system to ensure charge capture as taught by Wilkes in the system of Tsoukalis with the motivation of associating the amount of drug being used with the billing system for the inventory purposes.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsoukalis (2012/0016295) in view of Wu (2013/0006702).

As per claim 8, Tsoukalis discloses the method of claim 6, but fails to disclose the step of transmitting the infusion event data to a database of an infusion pump manufacturer via the electronic network to allow development of improved pump usage statistics.   However this teaching is old and well known in the art as evidenced by Wu.  Wu is in the field of managing medical devices (abstract, para. 0003) and discloses transmitting the infusion event data to a database of an infusion pump manufacturer via the electronic network to allow development of improved pump usage statistics (para. 0020 regarding means connecting electronically an electronic intermediary to a device manufacturer, and regulatory agencies; means for collecting electronic risk management file and safety assurance case data from said device manufacturer, means for electronically processing said data; para 0029 regarding manufacturer task initiator (30) initiates a task triggered by a product life cycle event...events could happen through the product life cycle including pre-production design and development phase, production manufacturing stage, or post-production on-market stage).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the step of transmitting the infusion data to a database of an infusion pump manufacturer via the electronic network to allow development of improved pump usage statistics taught by Wu in the method of Tsoukalis.  The motivation would have been to provide accurate, real-time data to the manufacturer for the purpose of aiding the design of present future devices to ensure optimal patient therapy and safety.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The closest foreign prior art of record Willey (WO-2011075687-A1) teaches managing and delivering patient therapy through electronic drug delivery systems.  The closest non-patent literature of record is Akrdige (AKRIDGE, Jeannie, "New Pumps Outsmart User Error", Healthcare Purchasing News, April 2011, pp. 3 | 10, http:/Aveb.archive.org/web/201 104261 22450/http:/Awww.hpnonline.com/inside/201 1-04/1 104-OR-Pumps.html).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        1/15/22